DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chain of claims 9 and 10 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites the limitation “wherein the planar surface area is at least 3500 inches squared.”  This feature is not discussed in the specification.
Claim 19 recites the limitation that “the planar surface area has a width of at least 50 inches and a length of at least 70 inches.”  This feature is not discussed in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Claim 19 recites the limitation that “the planar surface area has a width of at least 50 inches and a length of at least 70 inches.”  It is not clear what this feature is in reference to. Surface area is a measure of the total area that the surface of a solid object occupies.  For rectangular prisms, surface area is determined through the sum of the areas of each surface, and not as a single height and width.  Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  It is believed that the term “surface area” in claim 19 is used by the claim to mean the area of a single surface, while the accepted meaning is “a measure of the total area that the surface of a solid object occupies.”  The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burchett (U.S. Patent No. 5,033,134) in view of Grubb (U.S. Publication No. 2017/0007029), and further in view of Schlanker (U.S. Publication No. 2016/0084000).
Regarding claim 1, Burchett discloses a housing for a foldout bed 10, comprising:  a bed tray 36, a first side wall 20, a second side wall 22 (Figure 1), a top panel 16 and one or more fasteners for rigidly coupling the top panel 16 to the first and second side walls 20 and 22 (Figure 1, where the fasteners are depicted extending downward from the top panel 16 with dotted lines indicated where the fasteners are inserted into the side walls 20 and 22); a first back panel 24, the back panel 24 coupled to the first and second side walls 20 and 22 (Figure 1); a counterbalance mechanism 58 comprising a first frame 60, a second frame 60 (Figure 5, where 
Burchett does not disclose wherein the planar surface area is at least 3500 inches squared; the bed tray comprising a first panel, a second panel, a third panel, and a fourth panel, wherein the first and second panels are hingeably coupled and the third and fourth panels are hingeably coupled, and one or more fasteners for rigidly coupling the first and second panels with the third and fourth panels in a planar surface; and wherein (i) the first and second panels are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, (ii) the third and fourth panels are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, (iii) the first and second side walls are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, and (iv) the top panel, the first back panel, and the front panel are sized and dimensioned to fit in a container that has Package Measurement of 130 inches or less; and one or more fasteners for rigidly coupling the first and second panels with the third and fourth panels in a planar surface; one or more fasteners for the back panel to the first and second side walls; a front panel and one or more fasteners for rigidly coupling the front panel to the first and second side walls.
Grubb teaches a first panel 111, a second panel 112, a third panel 113, and a fourth panel 114, wherein the first and second panels 111 and 112 are hingeably coupled (through hinges 181, paragraph 0030) and the third and fourth panels 113 and 114 are hingeably coupled (through hinges 181, paragraph 0030), and one or more fasteners 173 and 174 for rigidly coupling the first and second panels 111 and 112 with the third and fourth panels 113 and 114 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burchett so that the bed tray comprises a first panel, a second panel, a third panel, and a fourth panel, wherein the first and second panels are hingeably coupled and the third and fourth panels are hingeably coupled, and one or more fasteners for rigidly coupling the first and second panels with the third and fourth panels in a planar surface; and wherein (i) the first and second panels are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, (ii) the third and fourth panels are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, (iii) the first and second side walls are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, and (iv) the top panel, the first back panel, and the front panel are sized and dimensioned to fit in a container that has Package Measurement of 130 inches or less as taught by Burchett, (where the bed tray 36 of Burchett comprises the outermost surface of the cabinet when the cabinet is closed, see Figure 3, designed to resemble the look of cabinet doors, where the panels of Burchett comprise the same function, and where Burchett includes additional structure in addition to the bed tray 36 In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Schlanker teaches a front panel 34 and one or more fasteners for rigidly coupling the front panel to the first and second side walls 36 (Figures 1 and 4, and paragraph 0039, where the assembly 140 may be generally connected with fasteners such as screws, bolts, and/or nails, Figure 4, where the front panels 34 are connected to the side panels 36); one or more fasteners for coupling the back panel 40 to the first and second side walls 36 (paragraph 0039, where the assembly 140 may be generally connected with fasteners such as screws, bolts, and/or nails).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, with a front panel and 
Burchett, as modified, does not disclose wherein the planar surface area is at least 3500 inches squared. It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so the planar surface area is at least 3500 inches squared, because doing so would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger surface area, for a different sized bed, such as twin-sized or king-sized bed.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, in order to provide beds of various widths and lengths (such as to provide beds of standard sizes such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 2, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, further discloses a first flip foot rod 66 for 
Regarding claim 3, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not disclose a second back panel and one or more fasteners for rigidly coupling the second back panel to the upper panels of the first and second side walls.
Schlanker teaches a second back panel 40 and one or more fasteners for rigidly coupling the second back panel 40 to the upper panels of the first and second side walls (Figure 10, paragraph 0041, where the assembly 140 may be generally connected with fasteners such as screws, bolts, and/or nails, and Figure 1, where the back panel 40 is connected to the side panels 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, with a second back panel and one or more fasteners for rigidly coupling the second back panel to the upper panels of the first and second side walls as taught by Schlanker, because the second back panel of Schlanker is able to provide an anchor to a wall to keep the bed in place (paragraph 0041), and the fasteners provide a means to securely connect each individual component to each other (paragraph 0039).
Regarding claim 4, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, further discloses a first piston 58 and a second piston 58 (see Burchett, where Figure 1 shows two pistons 58 and Col. 4, lines 39-61).
Regarding claim 5, Burchett, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  Burchett, as modified, further discloses one or more 
Regarding claim 6, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, further discloses one or more fasteners 62 for coupling the second piston 58 to the second frame 60 and the bed tray 36 (see Burchett, Figure 5 and Col. 4, lines 39-61).
Regarding claim 8, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, further discloses the first and second panels 111 and 112 are disposed above the third and fourth panels 113 and 114 (see Grubb, Figure 4).
Regarding claim 11, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the first and second panels have a width of at least 30 inches and a length of at least 40 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the first and second panels have a width of at least 30 inches and a length of at least 40 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the panels are provided in order to cover the front of the cabinet, which matches the base of the bed. It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the first and second panel, in order to In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 12, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the third and fourth panels have a width of at least 30 inches and a length of at least 40 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the third and fourth panels have a width of at least 30 inches and a length of at least 40 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the panels are provided in order to cover the front of the cabinet, which matches the base of the bed. It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the third and fourth panel, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 13, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the upper panel of the first side wall and second side wall has a width of at least 15 inches and length of at least 50 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the upper panel of the first and second side walls have a width of at least 15 inches and length of at least 50 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the side walls are provided in order to cover the sides of the cabinet, which matches the thickness and height of the mattress.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the upper panel of the first and second side walls, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames), with a wide range of mattress thickness, according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 14, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the lower panel of the first side wall and second side wall has a width of at least 15 inches and length of at least 50 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the lower panel of the first and second side walls have a width of at least 15 inches and length of at least 50 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the side walls are provided in order to cover the sides of the cabinet, which matches the thickness and height of the mattress.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the lower panel of the first and second side walls, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames), with a wide range of mattress thickness, according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 15, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the top panel has a width of at least 15 inches and a length of at least 60 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the top panel has a width of at least 15 inches and a length of at least 60 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the top panel are provided in order to cover the top of the cabinet, which matches the end of the bed.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the top panel, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames) with a wide range of mattress thickness, according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc.
Regarding claim 16, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1. Burchett, as modified, does not explicitly disclose wherein the front panel has a width of at least 9 inches and a length of at least 60 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the front panel has a width of at least 9 inches and a length of at least 60 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the front panel are provided in order to partially cover the front of the cabinet, which matches the end of the bed.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the front panel, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 17, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the first back panel has a width of at least 15 inches and a length of at least 60 inches.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 18, Burchett, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3.  Burchett, as modified, does not explicitly disclose wherein the second back panel has a width of at least 9 inches and a length of at least 60 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the second back panel has a width of at least 9 inches and a length of at least 60 inches, because doing so would have been an obvious matter of design choice to select the claimed size. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 19, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose the planar surface area has a width of at least 50 inches and a length of at least 70 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the planar surface area has a width of at least 50 inches and a length of at least 70 inches, because doing so would have been an obvious matter of design choice to select the claimed size. Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 20, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, further discloses wherein at least one of the containers has a weight of at most 70 lbs. (see Grubb, paragraph 0032, where the weight of the container 900 is 62.8).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burchett in view of Schlanker and further in view of Cacioppo (U.S. Publication No. 2015/0059090).
Regarding claim 7, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not disclose a first and second tray hook for coupling the front panel to the first and second frames, respectively.
Cacioppo teaches a tray hook 8 for coupling the front panel 28 to the frame 34, respectively (Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, with a first and second tray hook for coupling the front panel to the first and second frames, respectively, as taught by .
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burchett in view of Grubb and Schlanker, and further in view of Meyer et al. (U.S. Patent No. 5,483,707), hereinafter referred to as Meyer.
Regarding claim 9, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not disclose a chain for coupling the bed tray to one or more of the first and second side walls.
Meyer teaches a chain 44 for coupling the bed tray 40 to one or more of the first and second side walls 50 (Figure 4 and Col. 4, lines 36-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, with a chain for coupling the bed tray to one or more of the first and second side walls as taught by Meyer, (frame 50 is located at the top side of the frame, attachment at the upper side wall and/or the left and right upper wall would be within the level of skill in the art), because the chain of Meyer provides additional support in order to securely hold the bed in position in both the horizontal and non-use positions (Col. 4, lines 36-44).
Regarding claim 10, Burchett, as modified, discloses the subject matter as discussed above with regard to claims 1 and 9.  Burchett, as modified, further discloses the chain 44 removably couples to the bed tray 40 (Col. 6, lines 4-13, where the chain 44 may be connected via bolt, where bolts are generally considered removable through the use of a wrench).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Thomas (U.S. Patent No. 2,257,625)
Suh (U.S. Patent No. 8,850,638)
Ruilis (U.S. Patent No. 5,353,452)
Whitford (U.S. Patent No. 7,937,787)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673